DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on07/14/2022 has been entered.

This office action is in responsive to communication(s): 
RCE filed on 7/14/2022.
Amendment filed on 12/29/2021.
Application filed on 6/4/2020 with effective filing date of 12/25/2019 based on foreign application priority CN201911373864.7, CN201911385848.X, CN201911385887.X, CN201911385850.7, CN201911373865.1, CN201911385648.4, CN201911385847.5, CN201911373863.2.

The status of the claims is summarized as below:
Claims 1, 4, 6-9, 11-34 are pending. 
Claims 1-20, 33-34 are elected for prosecution.
Claims 21-32 are withdrawn from consideration following the election without traverse.
Claims 1, and 33-34 are independent claims being considered below.
In the amendment, claims 1, 11, 14-15, 18 have been amended.
Claim 10 has been cancelled; claims 2-3, 5 have been previously cancelled.
The previous claim objections to claim 1 and 19 are respectfully withdrawn.

Response to Arguments

	The examiner acknowledges the amendment made to claim 1, 11, 14-15, 18, and cancellation of claim 10 in the amendment filed on 7/14/2022.
	The previous claim objections to claim 1 and 19 are respectfully withdrawn.

	Applicant’s arguments filed 7/14/2022 have been fully considered but they are directed to newly amended language which is now rejected with newly cited art UltraEdit.

Claim Objections

	Claim(s) 12, 20 is/are objected to because of the following informalities:
	Per claim 12 and 20, claims 12 and 20 depend from cancelled claim 10. For the purpose of examination, these claims are treated as a dependent of claim 1. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 9, 11-14, 16, 20, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Song Fang (CN109101157, published 12/28/2018, from IDS, foreign translation dated 9/30/2021 in file wrapper, hereinafter Song), in view of “Customizing Toolbars” (Jul 05, 2017, hereinafter UltraEdit).

Per claim 1, Song teaches:
An interacting method for sidebar menu applied in a mobile terminal, comprising: 
	displaying a first shortcut panel on a display of the mobile terminal upon receiving a first triggering instruction, the first shortcut panel being configured to display first shortcut button icons; and (Page 6 line 14-15: Fig. 10 shows that when the user triggers buoy 101 – first triggering instruction, a sidebar 102 – a first shortcut panel - including a plurality of icon 103 is displayed; see also Fig. 11, Page 6 line 17-20);
	displaying a second shortcut panel corresponding to the first shortcut panel upon receiving a second triggering instruction, the second shortcut panel being configured to display second shortcut button icons; (page 7 line 14-15, 24-25, step 1202 of flowchart shown in Fig. 12, 13, 16 invokes an icon formula bar in response to a long press or other configured gesture – second triggering instruction; page 7 line 21-22, page 8 line 28-30, Fig. 15: when user long press on an application icon C - the second triggering instruction, the gesture brings up region 151, 152, 153, 154 – together as the second shortcut panel, and hides region 155; the examiner notes the group of panel 151, 152, 153, 154 shown in Fig. 15 together are interpreted as second shortcut panel);
	wherein, the second shortcut buttons comprise to-be-added button icons to be added to the first shortcut panel and to-be-deleted button icons corresponding to the first shortcut button icons and to be deleted from the first shortcut panel, the second shortcut panel comprises a first region and a second region, the first region is configured to display the to-be-deleted button icons, and the second region is configured to display the to-be-added button icons, (Page 9, line 25-31: Fig. 17 shows to be added icons in panel 175 with footmark 173, and to be deleted icons shown in panels 172, 174 with footmark 177);
	after displaying the second shortcut panel as receiving the second triggering instruction, the interacting method further comprises: (page 7 line 50-55, Fig. 14: when user long press on an application icon 143A shown in Fig. 14, an icon formula bar 144 is displayed to include a plurality of application program);
	adding a to-be-added button icon upon receiving an adding instruction of adding a shortcut button icon, and displaying the to-be-added button icon of the second region in the first region as a new to-be-deleted button icon upon receiving the adding instruction; (Page 6 line 48-56, Fig. 9: Fig. 9 shows in editing mode, at step 903, user can drag/second operation icon from the icon formula bar to sidebar to add icon to sidebar; as illustrated in Fig. 17, page 9 line 25-34: icon “L” is moved from region 175/second region to region 174/first region);
	deleting a to-be-deleted shortcut button icon of the first region and displaying or not displaying the to-be-deleted shortcut button icon in the second region as a new to-be-added shortcut button icon upon receiving a deleting instruction of deleting a to-be-deleted shortcut button icon, and removing a first shortcut button icon corresponding to the to-be-deleted shortcut button icon from the first shortcut panel; and (Page 6 line 57-60, Fig. 9: Fig. 9 shows in editing mode, at step 904, user can drag/third operation icon from sidebar to the icon formula bar to delete icon from sidebar; as illustrated in Fig. 15, Page 8 line 56-58: icon “C” disappears from sidebar 153/first region and appears in the icon formula bar/second region, where icon “C” would not appear in the finalized sidebar 153/first shortcut panel);
	adjusting a displaying position of a to-be-deleted shortcut button icon upon receiving an adjusting instruction of adjusting a displaying position of a shortcut button icon, and updating a displaying position of a first shortcut button icon corresponding to the to-be-deleted shortcut button icon in the first shortcut panel. (page 6 line 46-47, Fig. 9: user can adjust the sequence of sidebar icons by dragging icon in editing mode).

		Although Song teaches a second shortcut menu, Song does not explicitly teach the second shortcut panel partially covering the first shortcut panel; UltraEdit teaches:
	wherein the second shortcut panel are displayed to partially cover the first shortcut panel. (Page 2: bottom figure shows that the toolbar configuration window partially covers the UltraEdit main window and the toolbars displayed within).
		UltraEdit and Song are analogous art because they both teaching methods of editing a toolbar/sidebar. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of UltraEdit and Song before him/her, to modify the teachings of Song to include the teachings of UltraEdit so that configuration of the toolbar/sidebar is done in a single separate window. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide the functionality of configuration/customization for the toolbar/sidebar in a separate single window which can be moved about freely to suit user need.

Per claim 4, Song further teaches:
The interacting method of claim 1, wherein, after the to-be-added button icon is displayed in the first region as the new to-be-deleted button icon, the interacting method further comprises: 
	displaying the new to-be-deleted button icon on the first shortcut panel as a new first shortcut button icon. (page 9 line 25-34: Fig. 17 shows user has added application icon “L” from panel 175 to panel 174).

Per claim 6, Song further teaches:
The interacting method of claim 1, wherein, the adjusting operation of adjusting a displaying position of a to-be-deleted button icon further comprises: 
	obtaining a stop position of the to-be-deleted shortcut button icon where a dragging operation to drag the to-be-deleted shortcut button icon stops; and
	adjusting the displaying position of the to-be-deleted shortcut button according to the stop position. (page 6 line 46-47: user can adjust the sequence of sidebar icons by dragging sidebar icon).

Per claim 7, Song further teaches:
The interacting method of claim 1, further comprising: 
	receiving a retracting instruction of retracting the second shortcut panel; and 
	hiding the second shortcut panel and displaying the first shortcut panel upon receiving the retracting instruction. (Page 9 line 26-31, Fig. 17: after the user select button 178, the editing mode is exited, and the editing panel hidden/retracted).

Per claim 9, Song further teaches:
The interacting method of claim 1, wherein, shortcut buttons corresponding to the first shortcut button icons comprise application buttons and function buttons, the application buttons comprise system application buttons and other applications other than the system application buttons, the function buttons comprise system application function buttons and other application function button other than the system application function buttons, after the displaying of the first shortcut panel, the interacting method further comprises: (Page 7 line 50-55: Fig. 14 shows function button portion 142 including translation 142A – other application function, and record screen icon 142B – system application function; Fig. 14 further shows application button portion 141 – system application buttons – and 144 – other application buttons);
	displaying an application interface corresponding to an application button upon receiving a triggering instruction of triggering the application button; and 
	displaying a function interface corresponding to a function button upon receiving a triggering instruction of triggering the function button. (Page 9 line 24-25: when user clicks an icon within the sidebar, the corresponding tool/application of the icon automatically opens and hides the sidebar).


Per claim 11, Song further teaches:
The interacting method of claim 10, further comprising: 
	displaying the first short panel upon exiting an editing mode of editing the at least one of the second shortcut button icons in the second shortcut panel. (Page 8 line 59-61: Fig. 16 shows at step 1209, when editing of the shortcut panel is done, the original first icon display area is shown; as shown in Fig. 15 left drawing).

Per claim 12, Song further teaches:
The interacting method of claim 10, wherein, the first shortcut panel comprises at least a third region and a fourth region, the third region is configured to display at least one function button icon or at least one application button icon, the fourth region is configured to be an entrance to the second shortcut panel; the interacting method further comprises: (Page 8 line 28-30: Fig. 15 shows third region 152, 155, - with function button icons within 152, and a fourth region 153 where long press on an application icon would invoke editing mode);
	activating a function corresponding to the function button icon or an application corresponding to the application button icon upon receiving a first instruction applied on the function button icon or the application button icon; and (Page 9 line 24-25: when user clicks an icon within the sidebar, the corresponding tool/application of the icon automatically opens and hides the sidebar);
	displaying the second shortcut panel upon receiving a second instruction applied on the fourth region. (Page 8 line 28-30: Fig. 15 shows when a user long press on an application icon in 153, editing mode/panel is invoked).

Per claim 13, Song further teaches:
The interacting method of claim 12, wherein, the first shortcut panel comprises a fifth region for displaying at least one function button icon or at least one application button icon. (Page 7 line 50-55: Fig. 14 shows first shortcut panel comprises 3 different regions 141-143, where each region displays either application or tool function icons; also see Page 8 line 56-58, Fig. 15).

Per claim 14, Song further teaches:
The interacting method of claim 13, wherein, 
	attributes of the function button icons or application button icons displayed in the third region and the fifth region are the same. (Page 7 line 50-55: Fig. 14 shows first shortcut panel comprises 3 different regions 141-143, where all regions 141-143 contains icons of the same attribute, e.g. same size icon).

Per claim 16, Song further teaches:
The interacting method of claim 12, further comprising:
	hiding the first shortcut panel upon receiving the second instruction. (Page 8 line 16-20: step 1203 shows the first icon display are is hidden while the editing mode displays the editing panels; Fig. 15 shows that the first shortcut panel including 152-153, 155 – left drawing – is hidden, while the second short cut panel including 151-154 are displayed).

Per claim 20, Song further teaches:
The interacting method of claim 10, wherein, the first shortcut panel is hidden, reduced in size or adjusted in position during operation of users on the second shortcut panel. (Page 8 line 16-20: step 1203 shows the first icon display are is hidden while the editing mode displays the editing panels; Fig. 15 shows that the first shortcut panel including 152-153, 155 – left drawing – is hidden, while the second short cut panel including 151-154 are displayed)

Per claim 33, claim 33 is a system claim with memory (Page 3 line 12 terminal with memory), processor (page 3 line 12 terminal with processor), and a program implementing the method of claim 1, and is likewise rejected as claim 1.

Per claim 34, claim 34 is a non-transitory computer-readable medium (page 3 line 12 terminal with memory) claim configured to store a program implementing a method of claim 1, and is likewise rejected as claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being as being unpatentable over Song Fang (CN109101157, hereinafter Song), in view of “Customizing Toolbars” (Jul 05, 2017, hereinafter UltraEdit), and Oran et al.  (US Pat 5757371, hereinafter Oran).

Per claim 8, Song-UltraEdit further teaches:
The interacting method of claim 7, wherein, the retracting instruction comprises at least one selected from a group consisting of: 
	…
	a save instruction triggered by operating a save mark, the save instruction being configured to trigger saving modifications to the shortcut button icons and exiting the second shortcut panel. (Song: page 8 line 56-61: Fig. 15 shows a complete edit control 154, upon selection, would save and exit the editing mode).

		Although Song-UltraEdit teach a completion control (Fig. 15 154, Fig. 17 178), Song-UltraEdit do not explicitly teach two different controls, such as an exit control; Oran teaches:
		an exit instruction triggered by operating an exit mark, the exit mark being configured to trigger exiting the second shortcut panel; and (col 8 line 52-65: Fig. 20 shows a “Properties” option for editing taskbar context menu 68, where three buttons “OK”, “Cancel”, and “Apply” buttons are shown; where Cancel button exit out without applying the changes).
		Oran and Song-UltraEdit are analogous art because they both teaching methods of editing shortcut menus. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Oran and Song-UltraEdit before him/her, to modify the teachings of Song-UltraEdit to include the teachings of Oran so that multiple exit controls are available in editing mode. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable multiple exit controls and provide more options to user on whether to apply the changes made or just cancel without change.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song Fang (CN109101157, published 12/28/2018, from IDS, foreign translation dated 9/30/2021 in file wrapper, hereinafter Song), in view of “Customizing Toolbars” (Jul 05, 2017, hereinafter UltraEdit), and Santillan et al. (US Pub 20160360051, cited in 892 dated 4/15/2022, hereinafter Santillan).

Per claim 15, Song-UltraEdit do not teach displaying only the fifth or the third region upon selection on the fifth or the third region; Santillan teaches:
The interacting method of claim 13, further comprising:
	hiding remaining regions comprising the fourth region and only displaying the fifth region or the third region upon receiving a selection operation instruction applied on the fifth region or the third region. ([0157, 0161] Fig. 18 shows a group folder gr20 including two shortcuts; Fig. 19 shows in response to user selection on the group icon gr20, the shortcut region displays only the shortcut icons included in the group icon, and hiding everything else in the shortcut panel).
		Santillan and Song-UltraEdit are analogous art because they both teaching methods of editing a toolbar/sidebar. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Santillan and Song-UltraEdit before him/her, to modify the teachings of Song-UltraEdit to include the teachings of Santillan so that a group of shortcut icon can be opened within the sidebar/toolbar area. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable a group of shortcuts within a sidebar/toolbar to be opened inside the sidebar/toolbar region to provide a more complete and enlarged view of the shortcuts within the group, thereby enhancing usability of toolbar/sidebar.

Claim 17 is rejected under 35 U.S.C. 103 as being as being unpatentable over Song Fang (CN109101157, hereinafter Song), in view of “Customizing Toolbars” (Jul 05, 2017, hereinafter UltraEdit), and Forstall et al.  (US Pub 2014/0123005, hereinafter Forstall).

Per claim 17, Song-UltraEdit do not explicitly teach displaying an editing button in response to a determination of a preset information; Forstall teaches:
The interacting method of claim 1, further comprising: 
	obtaining currently displayed information of the first shortcut panel; and 
	displaying an editing button on the first shortcut panel in response to a determination that the currently displayed information comprises preset information. ([0093] Fig. 8: Fig. 8 shows an add button 806 when the end of the list has been reached; it is only displayed when the current display information has reached the end of the displayed list).
		Forstall and Song-UltraEdit are analogous art because they both teaching methods of editing a list of items. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Forstall and Song-UltraEdit before him/her, to modify the teachings of Song-UltraEdit to include the teachings of Forstall so that an editing control is provided at the end to enable addition/editing of a list of items. One would be motivated to make the combination, with a reasonable expectation of success, because it would indicate to users that additional item can be added, or editing can be made to the displayed list (Forstall [0093]).

Claim 18 is rejected under 35 U.S.C. 103 as being as being unpatentable over Song Fang (CN109101157, hereinafter Song), in view of “Customizing Toolbars” (Jul 05, 2017, hereinafter UltraEdit), Forstall et al.  (US Pub 2014/0123005, hereinafter Forstall), and Sasaki et al. (US Pat 8214761, hereinafter Sasaki).

Per claim 18, Song-UltraEdit-Forstall do not explicitly teach displaying the second panel in the first panel; Sasaki teaches:
The interacting method of claim 17, further comprising: 
	displaying the second shortcut panel in the first shortcut panel upon receiving a click operation on the editing button. (col 11 line 25-40: Fig. 4 shows a “Menu Edit” button 15 where upon selection, shows a editing interface Fig. 5 within the same frame where shortcut menus are shown).
		Sasaki and Song-UltraEdit-Forstall are analogous art because Sasaki also teaches method of editing a list of menu items. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Sasaki and Song-UltraEdit-Forstall before him/her, to modify the teachings of Song-UltraEdit-Forstall to include the teachings of Sasaki so that the editing of the menu list can be done in the menu itself. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable user to edit menu without taking more space on the screen and obscuring other information on the screen.

Claim 19 is rejected under 35 U.S.C. 103 as being as being unpatentable over Song Fang (CN109101157, hereinafter Song), in view of “Customizing Toolbars” (Jul 05, 2017, hereinafter UltraEdit), and Giesen et al.  (US Pat 7853877, hereinafter Giesen).

Per claim 19, Song-UltraEdit do not teach displaying a shortcut button in an unusable area after it has been added to the shortcut list; Giesen teaches: 
The interacting method of claim 1, further comprising: 
	displaying a to-be-added shortcut button icon in an unusable region of the second region after the to-be-added shortcut button icon is added in the first region.  (col 10 line 62 – col 11 line 21: Fig. 9 shows two portions of icons, the most recently used portion 932 – unusable area, and main portion 933; the user can select icon from the main portion 933 to be added into the portion 932; the examiner notes “unusable” region is interpreted as non-interactive region, as user can only move icon into 932, but cannot interact with portion 932 directly).
		Giesen and Song-UltraEdit are analogous art because they both teaching methods of editing shortcut menus. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Giesen and Song-UltraEdit before him/her, to modify the teachings of Song-UltraEdit to include the teachings of Giesen so that panel 144/151/175 from figures 14/15/17 respectively can have a separate list showing the current icons in the shortcut menu. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable both the unusable/noninteractive portion and the main list of all application area to be scrollable thus enabling longer list of shortcut icons; it would also enable a staging area for editing of the shortcut icons list without affecting the original shortcut list, thus enabling user to see both and note the difference.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patents
US 6232972 B1
Arcuri; Michael P. et al.
Toolbar control display method in toolbar display based on user's control usage
US 6133915 A
Arcuri; Michael P. et al.
Quick customize menu generation in graphical user interface based computer system, by placing default control selection indicator on menu after index, when menu does not include default control matching to indicator


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794.  The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov upon electronically filed authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176